Citation Nr: 1134512	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  09-19 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a psychiatric disability.

5.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from August 1960 to May 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2008 and June 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  In May 2011, the Veteran testified before the undersigned at a Travel Board hearing at the RO.

The issues of service connection for a psychiatric disability and a back disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have left ear hearing loss disability as contemplated by 38 C.F.R. § 3.385.

2.  Right ear hearing loss is attributable to service.  

3.  Tinnitus is attributable to service.  


CONCLUSIONS OF LAW

1.  Left ear hearing loss was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2010).

3.  Right ear hearing loss was incurred in active service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.385 (2010).

3.  Tinnitus was incurred in active service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claims of service connection for right ear hearing loss and tinnitus are being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

With regard to left ear hearing loss, upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the Veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  The Veteran was sent a VCAA letter in October 2007 which informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b), as stated above.  The letter also notified the Veteran that that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded, in compliance with Dingess.

Regarding the duty to assist, VA also fulfilled its duty to obtain all relevant evidence with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  The Veteran was also afforded a VA examination in February 2008.  38 C.F.R. § 3.159(c)(4).  This examination is adequate as the claims file was reviewed, the examiner reviewed the pertinent history, examined the Veteran, provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The records satisfy 38 C.F.R. § 3.326.  

In summary, the Board finds that "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).


Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  

In addition, sensorineural hearing loss will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Hearing loss disability is defined by regulation.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Since November 1, 1967, audiometric results have been reported in standards set forth by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  Service department audiometric charts dated after November 1, 1967 are presumed to be in ISO-ANSI units unless otherwise specified, while such charts in VA medical records dated after June 30, 1966, are similarly presumed to be in ISO-ANSI units.  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards.

The Court has held that "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court, in Hensley, 5 Vet. App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the veteran's service and his current disability.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d) which provides that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R.§ 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 494-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

On the Veteran's inservice entrance examination in July 1960, his hearing was tested via the whispered voice method which yielded results of 15/15 or normal on both sides.  In July 1961, the Veteran was treated for a painful right ear.  On his inservice separation examination in April 1964, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
15
LEFT
15
10
10
10
5

Thus, hearing was within normal limits bilaterally for VA purposes at discharge.  Tinnitus was not reported or documented during service.  

The Veteran has provided testimony that he was exposed to acoustic trauma during service as he was located near the flightline and exposed to jet engine noise as well as during artillery training.  This exposure, he contends, resulted in hearing loss and tinnitus.  

In February 2008, the Veteran was afforded a VA audiological examination.  It was noted that the claims file was reviewed.  The inservice normal examinations were noted.  The examiner acknowledged the Veteran's claims of loud noise exposure during service.  

On audiological testing, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
30
40
LEFT
20
20
20
30
35

The average puretone threshold value on the right was 27.5 and on the left was 26.5.  The Maryland CNC Word List Speech Recognition Score was 94 percent on both sides.  

Thus, hearing loss within the meaning of 38 C.F.R. § 3.385 was demonstrated on the right side, but not on the left side.  The Veteran also has tinnitus.  The examiner stated that she had considered the Veteran's inservice and post-service noise exposure and concluded that it was at least as likely as not that the hearing loss and tinnitus were caused by inservice noise exposure.  She indicated that her rationale for this conclusion was her clinical experience as well as the configuration of the audiogram.  

Competent lay evidence may establish the presence of observable symptomatology and, in certain circumstances, it may provide a basis for establishing service connection.  See Barr.  Although claimants may be competent to provide the diagnoses of simple conditions, such as a broken leg, they are not competent to provide evidence on more complex medical questions beyond simple observations.  Jandreau; see Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a veteran's lay belief that his schizophrenia aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).

Although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  In this case, the Veteran is certainly competent to report that he has had hearing loss and tinnitus symptoms since service; however, he is not competent to report the puretone threshold levels for the hearing loss as this type of assessment requires specialized testing and medical expertise.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); see also Gilpin.  A "current disability" means a disability shown by competent medical evidence to exist.  See Chelte v. Brown, 10 Vet. App. 268 (1997).  In the absence of proof of a present disability, there can be no valid claim.  Rabideau.  

With regard to the left ear, the Veteran does not now have nor has he in the past demonstrated hearing loss within the meaning of 38 C.F.R. § 3.385.  The lack of a demonstration of hearing loss disability during service may be overcome by post-service findings.  However, hearing loss was not manifest during service, during the one year presumptive period after service, and hearing loss within the definition of 38 C.F.R. § 3.385 has not been demonstrated at any time, including on the current VA examination.  Therefore, the Veteran does not have left ear hearing loss disability as contemplated by 38 C.F.R. § 3.385.  Accordingly, service connection for left ear hearing loss is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claim, of service connection for left ear hearing loss and it must be denied.

However, service connection is warranted for right ear hearing loss and tinnitus.  As noted, the VA examiner provided an opinion linking current diagnoses of right ear hearing loss and tinnitus to service.  The Board attaches the most probative value to this opinion, as it is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  The VA examiner's opinion was based on review of the Veteran's claims file, to include the inservice findings, and an examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Board may not base a decision on its own unsubstantiated medical conclusions but, rather, may reach a medical conclusion only on the basis of independent medical evidence in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Health professionals are experts and are presumed to know the requirements applicable to their practice and to have taken them into account in providing a diagnosis.  See Cohen v. Brown, 10 Vet. App. 128, 137 (1997).  The VA examiner's opinion noted a review of the claims file, pointed to current clinical findings, and provided rationale.  Accordingly, service connection for right ear hearing loss and tinnitus is established.  


ORDER

Service connection for left ear hearing loss is denied.  

Service connection for right ear hearing loss is granted.  

Service connection for tinnitus is granted.  


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

With regard to both the claimed psychiatric disability and the low back disability, the Veteran has advanced that during service, while he was at Kunsan Air Force base, he was involved in a bus accident where the bus he was riding on tipped over.  He stated that several persons, including himself, were injured.  He indicated that he hurt his low back.  In addition, he maintained that this accident was traumatic and was a factor in the development of a psychiatric disability.  

With regard to a psychiatric disability, the Veteran testified that his VA physician about the relationship between hi psychiatric disability and service.  A review of the VA outpatient records shows that the physician he referred to had noted in the record that they discussed how military experiences can sometimes result in anxiety disorders, other than posttraumatic stress disorder (PTSD).  The Veteran was diagnosed as having obsessive compulsive disorder (OCD) and generalized anxiety disorder (GAD).  The Veteran has not been afforded a VA psychiatric examination.  

With regard to the back disability, the Veteran testified that he was in a post-service automobile accident in the 1990s, but was told that he had disc disease that his physicians said happened years ago.  The Veteran related that he had no other back injuries.  A review of the private medical records shows that he was in an accident in June 1990 and the cervical spine was injured.  Later evidence dated in 2007 showed that the Veteran has both degenerative disc disease as well as osteoarthritis of the lumbar spine.  The Veteran has not been afforded a VA spine examination.  

The Board notes that an attempt should be made to verify the Veteran's dates of service in Korea as well as the claimed bus accident which he says occurred in July 1961 while he was in Korea.  The service treatment records show that the Veteran was treated for a hand injury in July 1961 and was administered various shots, which he claimed were related to his treatment following the bus injury.  However, it appears that the Veteran may have actually been stationed in California during that time period, which is inconsistent with his report.  

Following that action, the Veteran should be afforded VA psychiatric and spine examinations.  See McLendon.  Any recent VA and private treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate source(s) and verify the Veteran's dates of service in Korea and, if possible, determine when he was stationed at Kunsan Air Force Base.  In addition, attempt to verify whether there was any documented bus accident in July 1961 at or near that facility.  A copy of the Veteran's complete service personnel records should also be obtained.

2.  Make arrangements to obtain the Veteran's treatment records for any back and psychiatric disorders from the Providence VA treatment facility, dated since May 2010.  

3.  Ask the Veteran to identify all private medical care providers that have treated him for any psychiatric and back disorders (including any chiropractors) since his separation from service.  Make arrangements to obtain all records that he adequately identifies.  

4.  Thereafter, schedule the Veteran for a VA psychiatric examination.  The claims file must be made available to and reviewed by the examiner.  Any indicated tests should be accomplished.

The examiner should identify all current psychiatric disorders found to be present.

The examiner should provide an opinion as to whether it is at least as likely as not (50% or greater probability) that any current psychiatric disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

5.  Schedule the Veteran for a VA examination of his back.  The claims file must be made available to and reviewed by the examiner.  Any indicated tests should be accomplished.

The examiner should identify all current back disorders found to be present.

The examiner should provide an opinion as to whether it is at least as likely as not (50% or greater probability) that any current back disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

6.  Review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner(s) for completion of the inquiry.

7.  Finally, readjudicate the claims on appeal.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


